WOODLEY, Judge.
The offense is unlawful possession of beer in a dry area for the purpose of sale; the punishment, 30 days in jail and a fine of $500.
Appellant was not represented by counsel at his trial.
In his motion for new trial, submitted by counsel, among the reasons assigned was that he was forced to trial without the aid and benefit of an attorney and that the court erred in failing to appoint counsel after it had been called to his attention that the defendant was destitute and without funds to employ counsel.
There is nothing in the record to support these unsworn allegations. On the other hand, the only “Statement of Facts” which accompanies the record is the certification of the trial judge of the following facts:
“When the above case was called for trial before the jury on March 12, 1965, the defendant, T. T. Harbin, did not have counsel to represent him at said trial. The Court, Hon. R. A. Simms, informed the defendant that he had the right to be represented by counsel and that he had the right to obtain a continuance of the same until he had had reasonable time to procure adequate counsel for his defense. The defendant, T. T. Harbin, stated in open court that he did not desire counsel for his defense and that he did not wish a continuance in order to seek counsel in his behalf, and that he wished to continue on with the trial of the cause acting as his own counsel.”
The record does not sustain the contention that a constitutional right of the appellant was violated.
The judgment is affirmed.